Name: Commission Regulation (EC) No 1297/1999 of 21 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities22. 6. 1999 L 155/13 COMMISSION REGULATION (EC) No 1297/1999 of 21 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 22. 6. 1999L 155/14 ANNEX to the Commission Regulation of 21 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 99,6 064 47,0 999 73,3 0707 00 05 052 76,1 628 133,7 999 104,9 0709 90 70 052 57,3 999 57,3 0805 30 10 382 58,8 388 60,2 528 55,6 999 58,2 0808 10 20, 0808 10 50, 0808 10 90 388 73,9 400 56,9 508 74,8 512 82,2 524 68,4 528 53,3 720 88,4 804 87,2 999 73,1 0809 10 00 052 176,8 999 176,8 0809 20 95 052 221,6 064 107,3 068 139,9 400 192,2 616 153,1 999 162,8 0809 40 05 624 260,1 999 260,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.